Citation Nr: 0022398	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  98-15 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.  

2.  Entitlement to service connection for a cervical spine 
disability.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a sinus disorder.  

5.  Entitlement to an increased (compensable) rating for a 
hallux valgus deformity of the right foot.

6.  Entitlement to an increased (compensable) rating for 
residuals of a tonsillectomy.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
December 1978.  This case comes to the Board of Veterans' 
Appeals (Board) from a July 1998 RO decision which denied 
service connection for a lumbar spine disability, a cervical 
spine disability, hypertension, and a sinus disorder, and 
which granted service connection and noncompensable ratings 
for a hallux valgus deformity of the right foot and residuals 
of a tonsillectomy.  

In a March 1999 decision, the RO granted a single 10 percent 
rating under 38 C.F.R. § 3.324 for multiple noncompensable 
service-connected disabilities (the veteran's service-
connected disabilities consisted of a hallux valgus deformity 
of the right foot and residuals of a tonsillectomy).  She 
continues her appeal for higher ratings for the service-
connected disabilities.  

In a May 2000 statement, the veteran withdrew from appellate 
consideration the additional issues of service connection for 
a left foot disability, headaches, and left ear hearing loss.  
Thus, such issues are not before the Board.  38 C.F.R. 
§ 20.204. 

In June 2000, the veteran testified at a Board video 
conference hearing.  


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
plausible claims for service connection for a lumbar spine 
disability, a cervical spine disability, hypertension, and a 
sinus disorder.  

2.  The veteran's service-connected hallux valgus deformity 
of the right foot  involved resection of the metatarsal head 
during a bunionectomy in service; the condition is presently 
manifested by complaints of pain of the foot and limited 
range of motion of the great toe on active movement.

3.  The veteran's service-connected residuals of a 
tonsillectomy are asymptomatic, and the condition does not 
result in hoarseness with inflammation of cords or mucous 
membrane.  


CONCLUSIONS OF LAW

1.  The veteran's claims for service connection for a lumbar 
spine disability, a cervical spine disability, hypertension, 
and a sinus disorder are not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  

2.  The criteria for a 10 percent rating for a hallux valgus 
deformity of the right foot have been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5280 
(1999).

3.  The criteria for a compensable rating for residuals of a 
tonsillectomy have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.20, 4.97, Diagnostic Code 6516 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from February 1971 to 
December 1978.  Service medical records show on a January 
1971 physical examination for enlistment purposes the veteran 
was clinically evaluated as normal.  On the examination, she 
was noted to have slightly hypertrophied tonsils and her 
blood pressure (BP) reading was 108/72.  

Service medical records in March 1971 reveal the veteran had 
a sore throat.  An examination revealed edematous tonsils.  
In August 1971, she complained of a cold and a sore throat.  
An examination revealed a slightly reddened pharynx and 
slightly enlarged tonsils.  The impression was probable 
allergic rhinitis and viral syndrome.  In August 1972, she 
complained of a sore throat for two weeks.  Her tonsils were 
swollen.  The impression was possible "strep."  In October 
1972, her BP reading was 130/80.  In November 1972, she 
reported she dropped three trays on her right foot.  There 
was a normal examination of the foot with full range of 
motion of the toes.  Later that day, she complained she hit 
her right great toe.  X-rays of the toe were negative.  She 
complained of a sore throat in March 1973, July 1973, October 
1973, and December 1973.  Clinical findings include enlarged 
tonsils, questionable strep throat, and mild erythema of the 
pharynx.  In December 1973, her BP readings were 138/98 and 
130/90.  In January 1974, her BP readings were 124/80 and 
120/78.  Also in January 1974, an X-ray of the chest revealed 
scoliosis.  In February 1974, the veteran underwent a 
tonsillectomy for chronic tonsillitis, and on a follow-up 
visit in March 1974 she was healing well.  Her BP reading in 
March 1974 was 112/68.  In August 1974, she complained of a 
sore throat.  In April 1975, she was referred to the physical 
therapy clinic for treatment of a low back strain.  A 
physical therapy report notes that treatment was directed to 
the area of the back from T11 to S1.  In September 1975, she 
was treated for an upper respiratory infection with a sore 
throat, cough, and runny nose.  Her BP reading that month was 
120/80.  

On an annual service physical examination in April 1976, the 
veteran reported on a medical history form that she had 
ear/nose/throat trouble, chronic or frequent colds, hay 
fever, arthritis/bursitis, and foot trouble.  In June 1976, 
she was treated for a upper respiratory infection manifested 
by complaints of cold, cough, and postnasal drip, among 
others.  In July 1976, her BP readings were 120/80 and 
126/76.  In October 1977, her BP reading was 128/88.  In 
December 1977, the veteran was diagnosed with hallux valgus 
deformity on the right.  It was noted that she had difficulty 
with an area over the right first metaphalangeal joint and 
that she had a mild bunion deformity.  In January 1978, she 
underwent a modified McBride bunionectomy of the right foot, 
with adductor release.  Hospital records note that she had 
been followed in the podiatry clinic with a complaint of a 
painful right big toe and that an X-ray of the right foot 
revealed a mild hallux valgus deformity.  At the time of 
admission, it was noted that her medications included Actifed 
for a sinus condition.  The foot surgery was directed at the 
first metatarsophalangeal (MTP) joint and the first 
interspace.  On a follow-up visit in February 1978, the 
incision lines from the bunionectomy were well-healed and 
minimal edema was noted.  She was discharged to duty with a 
temporary profile for 21 days.  In April 1978, an examination 
revealed a reddened throat.  Her BP readings that month were 
130/80 and 130/90.  In September 1978, her BP readings were 
130/80 and 120/74.  In June 1978, she complained of pain in 
the sesamoid region secondary to bunion surgery.  X-rays of 
the right foot revealed resection of the medial aspect of the 
first metatarsal head with no abnormality of the sesamoid 
bone.  The impression was sesamoiditis on the right.  

On a November 1978 service physical examination for 
separation purposes, the veteran was clinically evaluated as 
normal.  Her BP reading was 128/82.  On a medical history 
form, she reported a history of having had ear/nose/throat 
trouble, chronic or frequent colds, sinusitis, 
arthritis/bursitis, recurrent back pain, and foot trouble.  
Regarding the back, she reported that she had recurrent pain 
after falling while on a bivouac.  

In August 1980, the veteran submitted an application form 
claiming service connection for sinusitis, a tonsillectomy, a 
back injury, and a right foot disability.  In an August 1980 
letter, the RO requested her to complete the application for 
benefits because some of the items on her application form 
were missing.  The veteran did not respond.  

Medical records from Dr. Kim of Doctor's Care Northeast show 
that in September 1988 the veteran's blood pressure (BP) 
readings were 180/100, 180/80, 130/78, and 140/90.  In 
November 1989, her BP reading was 150/92 and she was 
diagnosed with sinusitis.  In October 1990, her BP reading 
was 158/90 and she was treated for sinusitis.  In November 
1990, she complained of back pain in the upper to lower back 
on the right side.  She reported that the pain began while 
she was lifting boxes and plywood.  Her BP reading was 
106/88.  The diagnosis was back strain.  In June 1991, she 
complained of a possible upper respiratory infection.  Her BP 
reading was 130/80.  The diagnosis was probable sinusitis.  
In August 1991, she complained of a sore throat.  Her BP 
reading was 142/88.  The diagnosis was pharyngitis.  In 
September 1991, her BP reading was 170/92.  In December 1991, 
she complained of infected sinuses.  Her BP reading was 
170/98.  The diagnosis was sinusitis.  In April 1992, she 
complained of neck and shoulder pain for two days.  She 
denied any injury.  Her BP reading was 184/100.  The 
diagnosis was left shoulder pain, probably muscular stress.  
She was prescribed medication for muscle pain and was also 
started on BP medication.  A week later she complained that 
both arms ached.  Her BP reading was 178/94.  The diagnoses 
were elevated BP and neck pain.  In May 1992, her BP readings 
were 158/110 and 150/90, and she was diagnosed with 
hypertension.  In November 1992, she complained of a sinus 
infection.  The diagnosis was sinusitis.  Her BP reading at 
the time was 168/102.  In May 1993, she complained of pains 
in her left shoulder, elbow and wrist, and of a sinus 
condition.  Her BP reading was 160/104, and it was noted that 
her BP was running high on prescribed medication.  The 
diagnoses were sinusitis and bursitis of the left shoulder.  
In June 1993, the diagnosis was hypertension.  In October 
1993, she complained of spasms in the chest, pain around the 
neck, and numbness in the hands.  The diagnoses included 
probable early carpal tunnel syndrome.  In December 1993, the 
pertinent diagnoses were sinusitis, pharyngitis, and 
bronchitis.  In July 1994, the diagnoses were sinusitis and 
hypertension.  In October 1994, the diagnosis was acute 
sinusitis.  In March 1995, she complained of a runny nose and 
sore throat.  The diagnoses were early sinusitis and 
hypertension.  In August 1995, the diagnosis was sinusitis.  
In April 1996, her prescription BP medications were refilled.  
In June 1997, she complained of arm and wrist pain.  The 
diagnoses were carpal tunnel syndrome and lateral 
epicondylitis.  In June 1997, she complained of sinus 
pressure and drainage and of a sore throat.  The diagnoses 
were acute sinusitis and left lateral epicondylitis.  In 
October 1997, she complained of right shoulder and arm pain.  
The diagnoses were trapezius strain and rule out 
radiculopathy.  When the condition did not improve, X-rays of 
the cervical spine were taken in October 1997, which revealed 
degenerative joint disease of C5 and C6.  

An October 1997 medical report from W. Joseph Hollins, II, 
M.D., indicates that the veteran underwent a cardiovascular 
examination.  The diagnoses were multi-vessel atherosclerotic 
coronary artery disease, hypertension, overweight, and low 
HDL cholesterol.  

An October 1997 magnetic resonance imaging (MRI) of the 
cervical spine by Palmetto Imaging revealed multilevel 
posterior disc herniations at C4-5, C5-6, and C6-7, producing 
moderately severe spinal stenosis and resulting in thinning 
of the spinal cord.  It was noted that posterior osteophytes 
contributed to this process.  

In an October 1997 report, William Rambo, M.D., indicated 
that the veteran reported that since the spring of 1997 she 
had been bothered by neck and arm pain that began as a 
burning sensation across the top of her shoulders.  He stated 
she did not recall any trauma at the time.  The doctor noted 
that the veteran's medical history was significant for 
hypertension, among other ailments.  The impression was 
cervical spondylosis with a right-sided cervical 
radiculopathy.  The doctor also noted some radiographic 
evidence of spinal cord compression.  

Medical reports in November 1997 from Dr. Rambo indicate that 
the veteran continued to have cervical spine problems.  

Medical records from Providence Hospital show that in 
December 1997 the veteran was admitted with complaints of 
chest pain and thereafter underwent cardiac catheterization 
and coronary artery bypass grafting.  The final diagnoses 
were atherosclerotic coronary artery disease, hypertension, 
obesity, continued tobacco use, and hypercholesterolemia.  

Medical records from Richland Memorial Hospital show that in 
February 1998 the veteran underwent a right C6-7 
hemilaminotomy and excision of a herniated nucleus pulposus, 
on the basis of a diagnosis of right C7 radiculopathy due to 
a herniated disc at C6-7.  

In March 1998, the veteran submitted claims for service 
connection for a back injury, a foot disability, 
tonsillectomy, hypertension, and sinusitis (among other 
claims that were later withdrawn).

A March 1998 medical report from Dr. Rambo indicates that the 
veteran was seen on a follow-up visit regarding cervical 
spine surgery.  

A March 1998 medical report from Dr. Hollins indicates that 
the veteran underwent a cardiovascular examination.  The 
diagnoses were multi-vessel atherosclerotic coronary artery 
disease, hypertension, overweight, and low HDL cholesterol.  

A May 1998 medical record from Dr. Kim indicates that the 
veteran received treatment for mild sinusitis.  

On a May 1998 VA ear/nose/throat (ENT) examination, the 
veteran reported that since her tonsillectomy she has not had 
any strep infections but had occasional sore throats from 
chronic postnasal drainage, which she alleged began in the 
mid-1970s.  She reported having five to six infections a year 
that required antibiotics and was currently completing a 
course of antibiotics for sinusitis.  She stated her symptoms 
were mostly pressure headache, significant postnasal 
drainage, and rhinorrhea.  She reported that she had seasonal 
allergy symptoms of itchy and watery eyes, sneezing, and 
rhinorrhea but that she had never been tested for allergies.  
On examination with an anterior rhinoscopy, there was a 
severe left-sided septal deviation.  After decongestion with 
medication and with a Hopkins endoscope, there was a severe 
left caudal, mostly cartilaginous, deviation and then a 
severe right-sided bony cartilaginous deviation more 
posteriorly.  No pus or polyps were evident.  The oral cavity 
and oropharynx showed poor dentition and a minimal amount of 
posterior pharyngeal cobblestoning.  The neck was negative to 
palpation.  The assessment was chronic rhinitis with 
historical evidence of recurrent sinusitis, and severe septal 
deviation causing approximately 90 percent or greater 
obstruction on both sides of the nose.  

On a May 1998 VA cardiovascular examination, the veteran 
reported a history of borderline blood pressure and noted 
that while in the military she did not receive any blood 
pressure medication.  She denied dyspnea on exertion and 
angina.  She complained of wheezing at times.  She did not 
have any other cardiac symptoms.  She was currently treated 
with Lopressor, aspirin, and Pravachol, which she reported 
had adequately maintained her symptoms.  The impression was 
hypertension (remote from military service) and coronary 
artery disease.  

On a July 1998 VA orthopedic examination, the veteran 
reported that she had a bunionectomy in service due to right 
foot pain but that her pain had continued ever since the 
surgery and was perhaps even worse than it was prior to the 
surgery.  She stated that ever since the surgery she has been 
unable to wear regular shoes.  She also reported that in 1974 
she fell down a flight of stairs and injured her back and 
neck and that in 1975 she slipped in the rain and reinjured 
her back and neck.  She claimed that her neck has remained 
stiff since the injuries.  She reported that a recent 
diskectomy of the cervical spine did not resolve the neck 
stiffness or a feeling of tingling in the bilateral upper 
extremities.  

On examination of the right foot, there were well-healed 
scars in the first web space and on the medial aspect of the 
great toe MTP joint which was minimally tender to deep 
palpation.  The veteran was unable to actively abduct or 
adduct the great toe.  The range of motion of the foot was 
extension to 30 degrees and flexion to 20 degrees, beyond the 
neutral plane of the floor.  The great toe MTP joint was 
nontender and there were no palpable osteophytes.  There was 
no crepitus on range of motion of the MTP and interphalangeal 
joints.  The foot with weight-bearing demonstrated no 
evidence of bunion deformity or hallux valgus.  

The assessment on the examination was multiple blunt injuries 
to the cervical spine in the past with recent onset of 
radiculopathic symptoms and resolution of most symptoms with 
a February 1998 diskectomy; and status post bunionectomy of 
the right foot, with excellent clinical results with no 
residual bunion deformity and no residual hallux valgus 
deformity.  The doctor stated that the veteran was 
unsatisfied with her bunionectomy results but that clinically 
the results were good.  Subsequent X-rays of the cervical 
spine revealed degenerative joint disease through much of the 
spine.  X-rays of the right foot showed findings consistent 
with previous bunionectomy surgery at the distal aspect of 
the right first metatarsal bone, mild degenerative joint 
disease, and a bone spur at the plantar surface of the 
calcaneus.  

In a July 1998 decision, the RO denied service connection for 
a lumbar spine disability, a cervical spine disability, 
hypertension, and a sinus disorder.  The RO granted service 
connection and noncompensable ratings for a hallux valgus 
deformity of the right foot and residuals of a tonsillectomy.

On her September 1998 substantive appeal, the veteran 
contended that she injured her back when she fell backward 
during a training exercise in the service and has suffered 
chronic back pain and spasm ever since then; that she also 
fell and injured her neck during a road march in the service 
and has suffered neck, shoulder, and arm pain for 20 years 
before she was diagnosed with a herniated disc in her neck; 
that she had borderline hypertension in service but was never 
treated for it, which then led to heart disease and heart 
bypass surgery; that she had a sinus infection every six 
weeks in the service and did not always go on sick call 
because she worked in a hospital and asked the clinic chief 
to write her prescriptions; that her chronic sinus condition 
still persisted; that a bunionectomy on her right foot and 
open reduction of the big toe in service did not resolve her 
pain and she was now unable to stand or walk for long periods 
of time; and that her tonsillectomy in service left her 
permanently hoarse and suffering from chronic pharyngitis and 
inflammation of the mucous membranes.  

A September 1998 medical report from Dr. Hollins indicates 
that the veteran underwent a cardiovascular examination.  The 
diagnoses were multi-vessel atherosclerotic coronary artery 
disease, hypertension, overweight, and low HDL cholesterol.  

Private X-ray reports of the lumbar and dorsal spine in 
November and December 1998, respectively, show mild 
degenerative disc disease at L4-5, a mild compression 
fracture at T9, arteriosclerotic vessel disease, and 
degenerative changes of the dorsal spine.  (These records 
were received at a June 2000 hearing, together with the 
veteran's waiver of RO consideration of the evidence.)

At a February 1999 RO hearing before a hearing officer, the 
veteran testified that most of the treatment she received in 
the military was not annotated in her service medical records 
due to her military duties as a medical specialist; that she 
currently worked as a patient contact representative and had 
been a civilian federal employee for many years (at a Defense 
Department facility); that since her tonsillectomy she has 
had chronic pharyngitis, hoarseness, and a constant sore 
throat and that on the telephone she was often mistaken for a 
man due to her hoarseness; that every couple of weeks she 
went to the doctor to obtain an antibiotic for her throat; 
that she missed a lot of work to attend her medical 
appointments; that she took medication for congestion to 
avoid nasal drip down her throat; that she was still 
suffering problems with her neck and mid- and low back which 
she attributed to a service incident in 1975 when she fell 
while on night training maneuvers; that she had elevated 
blood pressure readings several times during active duty but 
did not receive treatment for it until right after service; 
that she still took blood pressure medication; that her 
sinuses were infected most of the time; and that ever since 
foot and toe surgery in service she has been limited as to 
the types of shoes she could wear and has been unable to 
stand for long periods or walk for long distances before her 
foot began to throb.

At the hearing, the veteran submitted a leave statement from 
her employer, for a pay period ending in January 1999, 
indicating a current balance of sick leave of 44.75 hours.  
The veteran also submitted a letter from a program 
established by her employer to provide accommodations for 
individuals with disabilities, which indicated that her 
January 1999 request for an "ergo chair" had been approved.  

In a March 1999 decision, the RO granted a single 10 percent 
rating under 38 C.F.R. § 3.324 for multiple noncompensable 
service-connected disabilities (the veteran's service-
connected disabilities consisted of a hallux valgus deformity 
of the right foot and residuals of a tonsillectomy).  

In a May 2000 statement, Martha Sribnick, M.D., indicated 
that she had been "closely acquainted' with the veteran 
since 1978 and had "personal knowledge" that the veteran 
was treated for hypertension by Dr. Franquiz in 1978 and 
1979.  The doctor stated that the veteran was given 
antibiotics and pain medications for sinusitis more than six 
times a year from 1976 through 1978 and that she continued to 
be treated for both recurrent sinusitis and hypertension.  
(This statement was received at a June 2000 Board hearing, 
together with the veteran's waiver of RO consideration of the 
evidence.)

At a June 2000 Board video conference hearing, the veteran 
testified that she suffered from a chronic sore throat and 
hoarseness as residuals of her tonsillectomy; that after her 
tonsillectomy she did not appear to have any resistance to 
colds; that when she complained to her doctor about a sore 
throat she was treated for pharyngitis and given antibiotics; 
that she had the same constant pain in her right foot as she 
had prior to her bunionectomy and open reduction of the big 
toe and could only wear special types of shoes; that she 
received treatment for chronic sinusitis; that her private 
doctor was Dr. Kim who she had been seeing for 12 to 15 
years; that Dr. Kim wrote a statement indicating his 
awareness of her sinus condition during military service 
because she reported such medical history at her initial 
appointment with him; that Dr. Kim reviewed her service 
medical records; that she has been continuously treated since 
service for a sinus condition; that in service her blood 
pressure was borderline but that about three months after her 
military discharge she was diagnosed with hypertension and 
placed on medication; that Dr. Kim stated his awareness of 
her treatment for hypertension in 1979 because such was noted 
in her medical records from Dr. Frankfort who was now retired 
from the same office; that she injured her low back and neck 
in service when she slipped in mud during a training march 
but that physical therapy did not resolve her pain; that she 
sought treatment for her cervical spine shortly after service 
because she could not perform the job of file clerk at the 
time; and that she still had chronic back pain for which she 
received treatment.  

At the hearing, the veteran and her representative made 
references to a statement, which they identified as being 
from "Dr. Kim," that was submitted at the hearing and 
concerned a purported connection between the veteran's 
current hypertension and sinusitis and her military service.  
The actual statement submitted (and the one referred to by 
the veteran and her representative during the hearing) was 
from Dr. Sribnick, not Dr. Kim.  After the hearing, the 
veteran was afforded additional time (30 days) in which to 
obtain medical statements linking her lumbar and cervical 
spine disabilities to service.  She did not thereafter submit 
any evidence into the record.  The file also shows that the 
RO previously requested records from Dr. Kim, and the only 
ones submitted are summarized above.

II.  Analysis

A.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including cardiovascular-renal disease (which includes 
hypertension) and arthritis, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A claimant for VA benefits shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The VA has the duty to assist a claimant in developing facts 
pertinent to the claim if the claim is determined to be well 
grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If she has not presented a well-grounded claim, her appeal 
must fail, and there is no VA duty to assist her in 
development of her claim.  Id.; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegations are insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a ).  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  The nexus requirement 
may be satisfied by a presumption that certain diseases 
manifesting themselves within certain prescribed periods are 
related to service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

1.  Lumbar Spine Disability

The veteran claims that she injured her low back in a fall in 
service and that ever since the injury she has suffered back 
pain.  (In a 1998 VA examination, she reported that she 
injured her back in two separate falls.)  The service medical 
records show that in April 1975 the veteran was referred to 
physical therapy for treatment of a low back strain.  
Thereafter, there was no diagnosis of a low back disability 
in service.  On the separation physical examination in 
November 1978, she reported recurrent back pain after a fall, 
but there was no clinical evidence of a spine abnormality at 
discharge.  The veteran was discharged from service in 
December 1978, and there is no medical evidence of a chronic 
low back disorder until many years later.  Post-service 
records show treatment by a private doctor for lower back 
pain in November 1990, after the veteran had reported lifting 
boxes and plywood.  The diagnosis was back strain.  Private 
X-ray reports of the lumbar spine in November 1998 revealed 
degenerative disc disease at L4-5.  

What is lacking in establishing a well-grounded claim for 
service connection for a lumbar spine disability is competent 
medical evidence of causality to link a chronic low back 
condition (including the current degenerative disc disease of 
the lumbar spine), which was first shown years after service, 
with the veteran's active duty.  Caluza, supra.  
Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) of submitting evidence to show a 
well-grounded claim for service connection for a lumbar spine 
disability and the claim must be denied.  

2.  Cervical Spine Disability

The veteran claims that she injured her neck in a fall in 
service and that ever since the injury she has suffered 
stiffness in the neck and pain in the neck, arms, and 
shoulders.  (In a 1998 VA examination, she reported that she 
injured her neck in two separate falls.)  The service medical 
records do not show any complaints, findings, or diagnosis of 
a cervical spine disorder in service.  She was released from 
active duty in December 1978.  

There is no medical evidence of a chronic cervical spine 
disorder until many years after service.  Post-service 
records show treatment for upper back pain in November 1990 
by a private doctor after the veteran had reported lifting 
boxes and plywood.  The diagnosis was back strain.  In April 
1992, she began complaining of neck and shoulder pain and her 
diagnosis was left shoulder pain, probably muscular stress.  
Thereafter, she complained of pain in her arms and wrist and 
numbness in the hands, in addition to neck and shoulder pain.  
She was variously diagnosed with bursitis of the shoulder, 
probable early carpal tunnel syndrome, lateral epicondylitis, 
and trapezius strain.  In October 1997, X-rays of the 
cervical spine revealed degenerative joint disease of C5 and 
C6, and an MRI of the cervical spine revealed multilevel 
posterior disc herniations at C4-5, C5-6, and C6-7.  In 
October 1997, Dr. Rambo diagnosed the veteran with cervical 
spondylosis with right-sided radiculopathy, and in February 
1998 the veteran underwent a right C6-7 hemilaminotomy and 
excision of a herniated nucleus pulposus.  On a July 1998 VA 
examination, the veteran reported neck injuries in service 
and was diagnosed with multiple blunt injuries to the 
cervical spine in the past with recent onset of 
radiculopathic symptoms and resolution of most symptoms with 
a February 1998 diskectomy.  

Aside from the veteran's self-reported lay history, there is 
no medical evidence to link current cervical degenerative 
joint disease and disc herniations, first shown many years 
after service, with her active duty, and thus the service-
connection claim must be denied as not well grounded.  
38 U.S.C.A. § 5107(a); LeShore v. Brown, 8 Vet. App. 406 
(1995); Grottveit, supra. 

3.  Hypertension

The veteran claims that her current hypertension had its 
onset in service.  She contends that she had borderline 
hypertension in service and that soon after her discharge 
from service she was diagnosed with hypertension and put on 
blood pressure medication.  The service medical records show 
that, despite a few elevated blood pressure readings in 
December 1973 and April 1978, the veteran's diastolic 
readings were primarily below 90 (i.e., normal).  On the 
retirement medical examination performed in November 1978, 
the veteran's blood pressure was 128/82, and her 
cardiovascular system was normal.  There was no diagnosis of 
hypertension in the service records.  Post-service medical 
records show that beginning in 1988, many years after 
service, there were elevated blood pressure readings, and the 
veteran was diagnosed as having hypertension and began taking 
blood pressure medication in 1992.  Recent medical records 
show she continues to take medication for hypertension.  On a 
May 1998 VA examination, she reported a history of borderline 
blood pressure in service, and the diagnosis was 
hypertension, remote from military service.  This reference 
to service, by the examiner, is clearly a recitation of the 
veteran's self-reported lay history, and not the result of 
medical analysis of historical records.

In a May 2000 statement, Dr. Sribnick said the veteran was 
treated for hypertension in 1978 and 1979 by another doctor.  
Dr. Sribnick does not assert that she personally treated the 
veteran, and the veteran has submitted no records of 
treatment for hypertension soon after service even though she 
has been given an opportunity to submit such evidence.  Under 
the circumstances, Dr. Sribnick's statement does not 
constitute competent medical evidence to link hypertension, 
first shown many years after service, with the veteran's 
active duty.

Aside from the veteran's self-reported lay history, there is 
no competent medical evidence to link current hypertension 
with her active duty, and thus the service-connection claim 
must be denied as not well grounded.  38 U.S.C.A. § 5107(a); 
LeShore, supra; Grottveit, supra.  

4.  A Sinus Disorder

The veteran claims that she has chronic sinusitis which had 
its onset in service.  She contends that she was treated for 
a sinus infection every six weeks in the service but did not 
always go on sick call because she worked in a hospital and 
had the clinic chief write her prescriptions.  She alleges 
she has been continuously treated for a sinus condition since 
service.  

The service medical records show the veteran was diagnosed 
with allergic rhinitis in August 1971.  In September 1975 and 
June 1976, she received treatment for an upper respiratory 
infection manifested by cold, cough, and postnasal drip.  A 
hospital record in January 1978 named a medication the 
veteran took for a sinus condition.  There was no diagnosis 
of a chronic sinus disorder in service or on the separation 
physical examination in November 1978.  The veteran was 
discharged from service in December 1978, and there is no 
medical evidence of a chronic sinus condition until many 
years later.  Post-service records show the veteran was 
initially diagnosed with sinusitis by her private doctor in 
November 1989.  Thereafter, in October 1990, June 1991, 
December 1991, November 1992, May 1993, December 1993, 
October 1994, March 1995, August 1995, June 1997, and May 
1998, she was again diagnosed with sinusitis.  On a May 1998 
VA examination, the veteran reported that chronic postnasal 
drainage began during service in the mid-1970s and that 
treatment for such involved antibiotics.  Her diagnoses 
included chronic rhinitis with historical evidence of 
recurrent sinusitis.  

A May 2000 statement from Dr. Sribnick states that the 
veteran was treated for sinusitis more than six times a year 
from 1976 to 1978 and continues to receive treatment for 
recurrent sinusitis.  There is no indication that Dr. 
Sribnick personally treated the veteran, and the veteran has 
not submitted medical records of earlier post-service 
treatment for sinus problems even though she has been given 
an opportunity to submit such evidence.  It appears Dr. 
Sribnick's statement is a mere transciption of the veteran's 
self-reported lay history regarding the onset of her 
condition.  It does not constitute competent medical evidence 
of causality for a well-grounded claim.  LeShore, supra.  

Aside from the veteran's self-reported lay history, there is 
no medical evidence to link a current sinus disorder with her 
active duty, and thus the service-connection claim must be 
denied as not well grounded.  38 U.S.C.A. § 5107(a); LeShore, 
supra; Grottveit, supra.  

B.  Compensable Ratings

The veteran contends that his service-connected disabilities 
warrant compensable ratings.  It is noted that her claims are 
well grounded, meaning plausible; the evidence has been 
properly developed, and there is no further VA duty to assist 
her in developing her claim.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

1.  Hallux Valgus Deformity of the Right Foot

The RO has evaluated the veteran's service-connected right 
foot disability as noncompensable under the criteria 
pertaining to hallux valgus.  Under this code, a maximum 10 
percent rating is assigned for unilateral hallux valgus when 
it is severe, if equivalent to amputation of the great (1st) 
toe, or when it has been operated on with resection of the 
metatarsal head.  38 C.F.R. § 4.71a, Code 5280.  

A noncompensable evaluation has been assigned in accordance 
with the provisions of 38 C.F.R. § 4.31, which provides that 
in every instance in which the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the criteria for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

Unilateral or bilateral anterior metatarsalgia (Morton's 
disease) is rated 10 percent disabling.  This is the maximum 
rating for this disability.  38 C.F.R. § 4.71a, Code 5279.

Residuals of a foot injury are rated 10 percent disabling 
when moderate, 20 percent when moderately severe, and 30 
percent when severe.  38 C.F.R. § 4.71a, Code 5284.

The medical evidence shows that the veteran underwent a 
bunionectomy in January 1978 and that the surgery involved 
the first MTP joint and the first interspace.  X-rays of the 
right foot in June 1978 revealed resection of the medial 
aspect of the first metatarsal head.  On a July 1998 VA 
examination, the veteran complained of continuing foot pain 
ever since her surgery in service and an inability to wear 
regular shoes.  On the examination, the veteran was unable to 
actively abduct or adduct the great toe.  Otherwise, the 
doctor diagnosed her with excellent clinical results 
following the bunionectomy in service, with no residual 
bunion deformity and no residual hallux valgus deformity.  
After the clinical evaluation, X-rays of the right foot taken 
in July 1998 showed findings consistent with previous 
bunionectomy surgery at the distal aspect of the right first 
metatarsal bone, mild degenerative joint disease, and a bone 
spur at the plantar surface of the calcaneus.  

The record shows that the veteran's recent right foot 
problems may be due in part to other non-service-connected 
processes (e.g., bone spur of the calcaneus) than her 
service-connected hallux valgus deformity of the right foot.  
Moreover, the VA examination in 1998 showed that excellent 
results were obtained from the in-service bunionectomy in 
that there was no residual bunion or hallux valgus deformity.  
Nevertheless, the service medical records reveal that the 
bunionectomy involved resection (i.e., partial excision) of 
the metatarsal head, and there are present complaints of pain 
of the foot and limited range of motion of the great toe on 
active movement.  Accordingly, the Board concludes that an 
increased rating, to 10 percent, for the veteran's service-
connected condition is granted under Code 5280, since the 
effective date of service connection.  The evidence does not 
show that the veteran meets the criteria for a higher rating 
under any other applicable code.  

2.  Residuals of a Tonsillectomy

The veteran's residuals of a tonsillectomy do not have their 
own diagnostic code, so it must be rated by analogy.  
Governing regulation provides that when an unlisted condition 
is encountered it is permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20.

Chronic laryngitis manifested by hoarseness, with 
inflammation of cords or mucous membrane, warrants a 10 
percent rating.  Chronic laryngitis manifested by hoarseness, 
with thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy, warrants a 
30 percent rating.  38 C.F.R. § 4.97, Code 6516.  

The veteran contends that her tonsillectomy in service 
resulted in permanent hoarseness and chronic pharyngitis, 
inflammation of the mucous membranes, and a constant sore 
throat.  The medical evidence shows that the veteran 
underwent a tonsillectomy in February 1974.  Thereafter, she 
complained of a sore throat in August 1974 and September 
1975.  An examination in April 1978 revealed a reddened 
throat.  A November 1978 separation physical examination was 
negative for any abnormality regarding the mouth and throat.  
Post-service records show a diagnosis of pharyngitis in 
August 1991 and December 1993.  On a May 1998 VA examination, 
she complained of occasional sore throats from postnasal 
drainage and reported seasonal allergy symptoms of 
rhinorrhea.  Examination of the oropharynx revealed a minimal 
amount of posterior pharyngeal cobblestoning.  The veteran 
was diagnosed with chronic rhinitis with historical evidence 
of recurrent sinusitis and severe septal deviation.  

Historical medical records reveal an uncomplicated 
tonsillectomy in service.  The latest VA examination and the 
other recent medical records do not suggest that the 
veteran's throat problems are associated with service-
connected residuals of a tonsillectomy.  Notwithstanding the 
veteran's lay assertion to the contrary, the medical records 
do not indicate that tonsillectomy residuals are responsible 
for any impairment such as hoarseness with inflammation of 
cords or mucous membrane.  

The weight of the evidence establishes that tonsillectomy 
residuals are asymptomatic and properly rated noncompensable.  
Moreover, the evidence shows the condition has remained 0 
percent disabling at all times since the effective date of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999) ("staged ratings" should be considered for various 
periods of time in cases involving initial ratings).  As the 
preponderance of the evidence is against the veteran's claim 
for a higher rating for residuals of a tonsillectomy, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a lumbar spine disability is denied.

Service connection for a cervical spine disability is denied.

Service connection for hypertension is denied.  

Service connection for a sinus disorder is denied.  

A higher rating, to 10 percent, for a hallux valgus deformity 
of the right foot is granted.

A compensable rating for residuals of a tonsillectomy is 
denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 
- 21 -


- 1 -


